Citation Nr: 1805292	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  16-46 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A-L Evans, Counsel





INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from March 1962 to March 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran had initially perfect the appeal as to the issue of service connection for prostate cancer.  However, service connection for prostate cancer was granted in a September 2017 rating decision.  Therefore, as the benefit sought on appeal has been granted, the issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary before the appeal can be adjudicated.  The Veteran contends that service connection is warranted for a right ear hearing loss disability and tinnitus which are related to military service.  Specifically, the Veteran asserts exposure to noise due to his military occupational specialty (MOS) as a pilot.

As an initial matter, a September 2013 VA memorandum reflects that the VA was unable to obtain the Veteran's service treatment records.  The Board is mindful that, in a case such as this, where the service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran was afforded a VA audiological examination in August 2013.  The audiometric findings revealed right ear hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Veteran was diagnosed with sensorineural hearing loss in the right ear.  The VA examiner stated that with the lack of evidence regarding the Veteran's hearing acuity during active duty and upon discharge from active military service, an opinion regarding hearing loss and nexus to military noise exposure could not be rendered without resorting to mere speculation.  In addition, the VA examiner noted that the Veteran reported bilateral tinnitus consistent with the sound of rushing air and occasional ringing, first noticing the tinnitus in the last 10-11 years.  The VA examiner stated that Veteran's MOS, and civilian occupation, was identified as an MOS with a high probability of noise exposure.  It was noted that tinnitus was often a common symptom of hearing loss.  The VA examiner stated that it was unknown if any hearing loss or any thresholds shifts were incurred in active duty and/or civilian occupation as a result of military noise exposure.  The VA examiner stated that there was no evidence to indicate a source of tinnitus onset given the Veteran had been retired for 16 years and reported the onset only in the last 10-11 years.  

Based on the evidence, the Board finds the August 2013 VA examination inadequate to adjudicate the issue of right ear hearing loss disability.  The VA examiner appeared to rely on the absence of evidence reflecting hearing loss during service as the basis of the opinion provided.  The Board notes that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Further, the examiner did not attribute the hearing loss disability to any other cause.  Thus, on remand, an examination and opinion should be provided as to whether the Veteran's hearing loss had its clinical onset during, or is otherwise related to, his active duty service.  Further, the Veteran's tinnitus claim is inextricably intertwined with his claim for service connection for hearing loss disability.  The August 2013 VA examination report shows that the Veteran's tinnitus is a common symptom of hearing loss.  Accordingly, development of the hearing loss disability issue is required prior to the Board rendering a final decision on the issue of entitlement to service connection for tinnitus.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audiological examination by an appropriate medical professional to determine the nature and etiology of the claimed right ear hearing loss disability.  The entire electronic claim file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed right ear hearing loss disability is related to any in-service disease, event, or injury, to include exposure to loud noise.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all matters that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




